DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a networked status message system for a group of dialysis apparatuses, the system comprising: the group of dialysis apparatuses, wherein each dialysis apparatus comprises a local signal device configured to detect local dialysis apparatus status messages and to transmit the local dialysis apparatus status messages to a control agent; and the control agent configured to receive the local dialysis apparatus status messages and comprising an evaluation circuit, the evaluation circuit configured for: (i) accessing a system of rules and (ii) prioritizing the local dialysis apparatus status messages based on the system of rules to calculate prioritised warning messages for the group of dialysis apparatuses on the basis of the detected, local apparatus status messages, wherein the control agent is configured to transmit the calculated, prioritised warning messages to: (i) only the local signal devices of the group of dialysis apparatuses that transmitted one or more of the local dialysis apparatus status messages to the control agent and (ii) none of the local signal devices of the group of dialysis apparatuses that did not transmit one or more of the local dialysis apparatus status messages to the control agent, and wherein each of the local signal devices is configured to receive and display one or more of the calculated, prioritised warning messages, in claim 17, a control agent system for calculating prioritised warning messages for a group of dialysis apparatuses, the control agent system comprising: an input interface configured to receive local apparatus status messages from the group of dialysis apparatuses; and an evaluator configured to access a system of rules and for evaluation of the received local apparatus status messages based on the system of rules to calculate prioritised warning messages for the group of dialysis apparatuses,  wherein the evaluator is also configured to transmit the calculated prioritised warning messages via an output interface to: (1) each dialysis apparatus of the group of dialysis apparatuses from which one or more of the local apparatus status messages were received by the control agent and (11) no dialysis apparatuses of the group of dialysis apparatuses from which none of the local apparatus status messages were received by the control agent, and wherein the prioritised warning messages are transmitted for display only by each dialysis apparatus from which one or more of the local apparatus status messages were received by the control agent and for control thereof based on the prioritised warning messages, in claim 19, and a method for coordinated control of a group of dialysis apparatuses, the method comprising: detecting local apparatus status messages from one or more dialysis apparatuses of the group of dialysis apparatuses; collecting and consolidating all of the detected, local apparatus status messages over a period of time; evaluating all of the collected and consolidated, detected, local apparatus status messages in order to calculate, in a concerted manner and using a system or rules, prioritised warning messages for the one or more dialysis apparatuses of the group of dialysis apparatuses that detected at least one of the local apparatus status messages; and transmitting the prioritised warning messages to: (i) the one or more dialysis apparatuses of the group of dialysis apparatuses that detected at least one of the local apparatus status messages and (ii) none of the dialysis apparatuses of the group of dialysis apparatus that did not detect a local apparatus status message, wherein the prioritised warning messages are transmitted for display only by the one or more dialysis apparatuses of the group of dialysis apparatus that detected at least one of the local apparatus status messages and for coordinated control thereof on the basis of the transmitted, prioritised warning messages, in claim 22, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Brand (US 2013/0018355 A1) which discloses checkmarks 315, 316 are displayed in the respective symbolic dialysis machine in FIG. 3 when the treatment is proceeding within normal parameters or alarm symbols 317 appear when a problem occurs. Any other characters and displays are also conceivable. It is important only that it is signaled unambiguously to the observer whether a certain dialysis machine is currently posing a problem or whether the treatment is proceeding currently without any problem on a certain dialysis machine (figure 3, ¶ 0091).  Brand however fails to teach or suggest a networked status message system for a group of dialysis apparatuses, the system comprising: the group of dialysis apparatuses, wherein each dialysis apparatus comprises a local signal device configured to detect local dialysis apparatus status messages and to transmit the local dialysis apparatus status messages to a control agent; and the control agent configured to receive the local dialysis apparatus status messages and comprising an evaluation circuit, the evaluation circuit configured for: (i) accessing a system of rules and (ii) prioritizing the local dialysis apparatus status messages based on the system of rules to calculate prioritised warning messages for the group of dialysis apparatuses on the basis of the detected, local apparatus status messages, wherein the control agent is configured to transmit the calculated, prioritised warning messages to: (i) only the local signal devices of the group of dialysis apparatuses that transmitted one or more of the local dialysis apparatus status messages to the control agent and (ii) none of the local signal devices of the group of dialysis apparatuses that did not transmit one or more of the local dialysis apparatus status messages to the control agent, and wherein each of the local signal devices is configured to receive and display one or more of the calculated, prioritised warning messages, in claim 17, a control agent system for calculating prioritised warning messages for a group of dialysis apparatuses, the control agent system comprising: an input interface configured to receive local apparatus status messages from the group of dialysis apparatuses; and an evaluator configured to access a system of rules and for evaluation of the received local apparatus status messages based on the system of rules to calculate prioritised warning messages for the group of dialysis apparatuses,  wherein the evaluator is also configured to transmit the calculated prioritised warning messages via an output interface to: (1) each dialysis apparatus of the group of dialysis apparatuses from which one or more of the local apparatus status messages were received by the control agent and (11) no dialysis apparatuses of the group of dialysis apparatuses from which none of the local apparatus status messages were received by the control agent, and wherein the prioritised warning messages are transmitted for display only by each dialysis apparatus from which one or more of the local apparatus status messages were received by the control agent and for control thereof based on the prioritised warning messages, in claim 19, and a method for coordinated control of a group of dialysis apparatuses, the method comprising: detecting local apparatus status messages from one or more dialysis apparatuses of the group of dialysis apparatuses; collecting and consolidating all of the detected, local apparatus status messages over a period of time; evaluating all of the collected and consolidated, detected, local apparatus status messages in order to calculate, in a concerted manner and using a system or rules, prioritised warning messages for the one or more dialysis apparatuses of the group of dialysis apparatuses that detected at least one of the local apparatus status messages; and transmitting the prioritised warning messages to: (i) the one or more dialysis apparatuses of the group of dialysis apparatuses that detected at least one of the local apparatus status messages and (ii) none of the dialysis apparatuses of the group of dialysis apparatus that did not detect a local apparatus status message, wherein the prioritised warning messages are transmitted for display only by the one or more dialysis apparatuses of the group of dialysis apparatus that detected at least one of the local apparatus status messages and for coordinated control thereof on the basis of the transmitted, prioritised warning messages, in claim 22.  Moreover, the missing claimed elements from Brand are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Brand disclosure because it is not an obvious variation of Brand to transmit the calculated, prioritised warning messages to: (i) only the local signal devices of the group of dialysis apparatuses that transmitted one or more of the local dialysis apparatus status messages to the control agent and (ii) none of the local signal devices of the group of dialysis apparatuses that did not transmit one or more of the local dialysis apparatus status messages to the control agent.  Therefore, these features are not obvious because none of the prior art teaches or suggest a networked status message system for a group of dialysis apparatuses, the system comprising: the group of dialysis apparatuses, wherein each dialysis apparatus comprises a local signal device configured to detect local dialysis apparatus status messages and to transmit the local dialysis apparatus status messages to a control agent; and the control agent configured to receive the local dialysis apparatus status messages and comprising an evaluation circuit, the evaluation circuit configured for: (i) accessing a system of rules and (ii) prioritizing the local dialysis apparatus status messages based on the system of rules to calculate prioritised warning messages for the group of dialysis apparatuses on the basis of the detected, local apparatus status messages, wherein the control agent is configured to transmit the calculated, prioritised warning messages to: (i) only the local signal devices of the group of dialysis apparatuses that transmitted one or more of the local dialysis apparatus status messages to the control agent and (ii) none of the local signal devices of the group of dialysis apparatuses that did not transmit one or more of the local dialysis apparatus status messages to the control agent, and wherein each of the local signal devices is configured to receive and display one or more of the calculated, prioritised warning messages, in claim 17, a control agent system for calculating prioritised warning messages for a group of dialysis apparatuses, the control agent system comprising: an input interface configured to receive local apparatus status messages from the group of dialysis apparatuses; and an evaluator configured to access a system of rules and for evaluation of the received local apparatus status messages based on the system of rules to calculate prioritised warning messages for the group of dialysis apparatuses,  wherein the evaluator is also configured to transmit the calculated prioritised warning messages via an output interface to: (1) each dialysis apparatus of the group of dialysis apparatuses from which one or more of the local apparatus status messages were received by the control agent and (11) no dialysis apparatuses of the group of dialysis apparatuses from which none of the local apparatus status messages were received by the control agent, and wherein the prioritised warning messages are transmitted for display only by each dialysis apparatus from which one or more of the local apparatus status messages were received by the control agent and for control thereof based on the prioritised warning messages, in claim 19, and a method for coordinated control of a group of dialysis apparatuses, the method comprising: detecting local apparatus status messages from one or more dialysis apparatuses of the group of dialysis apparatuses; collecting and consolidating all of the detected, local apparatus status messages over a period of time; evaluating all of the collected and consolidated, detected, local apparatus status messages in order to calculate, in a concerted manner and using a system or rules, prioritised warning messages for the one or more dialysis apparatuses of the group of dialysis apparatuses that detected at least one of the local apparatus status messages; and transmitting the prioritised warning messages to: (i) the one or more dialysis apparatuses of the group of dialysis apparatuses that detected at least one of the local apparatus status messages and (ii) none of the dialysis apparatuses of the group of dialysis apparatus that did not detect a local apparatus status message, wherein the prioritised warning messages are transmitted for display only by the one or more dialysis apparatuses of the group of dialysis apparatus that detected at least one of the local apparatus status messages and for coordinated control thereof on the basis of the transmitted, prioritised warning messages, in claim 22, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626